        Case 1:19-cv-02157-SCJ Document 19 Filed 09/27/19 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

JENNIFER SANTUCCI,                            )
                                              )
      Plaintiff,                              )
                                              )   Civil Action File No:
v.                                            )   1:19-CV-02157-SCJ
                                              )
DEKOMTE DE TEMPLE, LLC,                       )
                                              )
      Defendant.                              )

                    ORDER APPROVING SETTLEMENT AND
                      DISMISSING PLAINTIFF’S ACTION

      THIS MATTER is before the Court upon the parties’ Joint Motion to

Approve Settlement Agreement. The Court having reviewed the Motion and being

fully advised in the premises, it is hereby

      ORDERED AND ADJUDGED as follows:

1.    The Joint Motion to Approve Settlement Agreement is GRANTED.

2.    The Court finds that the agreed-upon terms and conditions of settlement of

this litigation arising under the Fair Labor Standards Act, as set forth in the

Settlement Agreement, are fair and reasonable under the circumstances, and the

Settlement Agreement is hereby APPROVED.

3.    This cause is hereby DISMISSED with prejudice, with costs and fees to be

paid pursuant to the terms of the Settlement Agreement.
       Case 1:19-cv-02157-SCJ Document 19 Filed 09/27/19 Page 2 of 2




4.   The Court shall retain jurisdiction to enforce the terms of the Settlement

Agreement.

     IT IS SO ORDERED this ___         September
                           27thday of _____________, 2019.



                                    s/Steve C. Jones
                                   _________________________
                                   The Honorable Steve C. Jones
                                   United States District Judge
                                   Northern District of Georgia
